Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cathy M. Spriggs appeals the magistrate judge’s order denying relief on her employment discrimination complaint filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2012).* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Spriggs v. Senior Servs. of Se. Va., 2012 WL 1940761 (E.D.Va. May 29, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to proceeding before a magistrate judge pursuant to 28 U.S.C. § 636 (2006).